Title: From Thomas Jefferson to Pierre Auguste Adet, 5 February 1803
From: Jefferson, Thomas
To: Adet, Pierre Auguste


          
            Dear Sir
            Washington Feb. 5. 1803.
          
          It is long since I ought to have acknoleged the reciept of your favor congratulating me on my advancement to the post I now occupy. the constant demand of attention to cases which admit no delay has forced me to long postponements of those of a less urgent character. that my own happiness, & probably my reputation, will not gain by this [advance]ment is more than probable. you know too well yourself the delights of Study, and of literary pursuit to place those of a political character in any competition with them; and no one is better able to decide this question than yourself, whose services to your country have been so eminent in both lines. 
          You saw this country in the most unfavorable moment which it’s history has ever presented. I will not develope to you the causes of this. you were an eye-witness to them. the delusions which led our countrymen astray from themselves were continual & even strengthened after your departure. but they were so much out of nature that they could not continue. the people awakened from the phrensy into which they had been caught, and restored things to their natural course. the extravagancies of various kinds which had been introduced are discontinued, & our citizens again consolidated in the genuine principles of their government. not so the leaders, who figured so highly when you were here. they were committed beyond retraction. but they are left almost without followers; are loud indeed in the newspapers; but are a vox et praeterea nihil. had your mission fallen in this period of time, I am persuaded it would have been much more satisfactory to yourself, and you would certainly have seen a more genuine representation of the character of our country. I thought myself peculiarly unfortunate that you should have been with our government exactly during the time which I was absent from it.   I avail myself of the mission of mr Monroe to Paris to convey to you my sense of the obliging sentiments expressed in your letter. he comes to propose arrangements for ensuring the continuance of the peace & friendship between our two nations, which our expected neighborhood on the Missisipi renders the more urgent. we are induced to these measures of precaution by our strong desire to run a course of peace, friendship & commerce with all mankind, & to remove every occasion which might tend to commit us in the broils of Europe. deeply impressed with a sense of your personal merit and good dispositions, I with satisfaction tender you assurances of my great and sincere esteem, & very high consideration & respect.
          
            Th: Jefferson
          
        